May 1, 2012 Securities and Exchange Commission OFIS Filer Support – Mail Stop 0-7 SEC Operations Center 6432 General Green Way Alexandria, VA 22312-2413 RE: J. C. Penney Company, Inc. Definitive Additional Proxy Materials Ladies and Gentlemen: Pursuant to Rule 14a-6(b) under the Securities Exchange Act of 1934, as amended, and pursuant to Rule 101 of Regulation S-T, I am hereby filing electronically on the Commission’s Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system, on behalf of J. C. Penney Company, Inc. (the “Company”), one copy of a communication to be sent to certain stockholders beginning on or about May 1, 2012 in connection with the solicitation of proxies for the Company’s 2012 Annual Meeting of Stockholders. The Company’s definitive 2011 Notice of Annual Meeting of Stockholders and Proxy Statement was first made available to the Company’s stockholders on or about March 30, 2012. If any member of the Commission Staff has any questions regarding the enclosed document or any matter related thereto, please call the undersigned at (972)431-4446. Very truly yours, /s/ Brandy L. Treadway Brandy L. Treadway Senior Counsel Enclosure
